Citation Nr: 1742453	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  17-11 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38, United States Code (post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989, and had subsequent duty in the Army National Guard. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2016 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that there are several other claims on appeal that are currently being processed by the agency of original jurisdiction.  These issues are not properly before the Board and will not be addressed here.


FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew in writing his appeal of the issue of educational assistance benefits under the post-9/11 GI Bill.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of educational assistance benefits under the post-9/11 GI Bill have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a statement received by VA in August 2017, the Veteran withdrew his appeal of the issue of educational assistance benefits under the post-9/11 GI Bill.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board has no jurisdiction to review it, and it is dismissed.


ORDER

The issue of entitlement to entitlement educational assistance benefits under Chapter 33 of Title 38, United States Code (post-9/11 GI Bill) is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


